           Case 1:19-cv-01034-PAE Document 66 Filed 12/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ELODIE PARONI, Individually and on Behalf of the
Estate of EUGENE PARONI,
                                                                        19 Civ. 1034 (PAE)
                                       Plaintiff,
                        -v-                                                    ORDER

 ALSTOM SA, et al.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has received letters from plaintiff Elodie Paroni (“Paroni”), Dkt. 62 (“Paroni

Letter”), and defendant General Electric UK Holdings Ltd. (“GEUKH”), Dkt. 63 (“GEUKH

Letter”), regarding a discovery dispute concerning Paroni’s jurisdictional discovery in this case.

Paroni requests an extension of time to complete jurisdictional discovery to correct certain

alleged deficiencies in GEUKH’s designated witness’s testimony.

       On March 3, 2020, this Court granted Paroni’s request for jurisdictional discovery in

order to ascertain whether this Court had jurisdiction over defendant Alstom SA. See Dkt. 37.

The parties having advised the Court that they had determined that GEUKH was the proper

defendant and would waive any statute of limitations defense, Dkt. 45, on September 1, 2020, the

Court permitted the parties to substitute GEUKH for defendant Alstom SA and extended the time

to complete jurisdictional discovery in order to permit Paroni to conduct discovery into GEUKH

as well, Dkt. 46. On November 9, 2020, the Court granted the parties’ request for an extension.

Dkt. 60.

       On November 24, 2020 and December 4, 2020, Paroni took the deposition of Graham

Ross MacDonald, a witness designated by GEUKH. Paroni Letter at 1–2. Paroni contends that

                                                    1
         Case 1:19-cv-01034-PAE Document 66 Filed 12/11/20 Page 2 of 2




she now wishes to pursue a new theory as to whether the Court has jurisdiction over GEUKH,

which may depend on GEUKH’s contacts with the forum, which in turn depend on “the extent

to which all companies the [the General Electric] family are interdependent and/or independent

for jurisdictional purposes.” Id. at 2. Paroni seeks an extension of time to complete

jurisdictional discovery on these points, specifically, to depose one or more persons from “GE

Corporation.” Id. at 4.

       GEUKH opposes this extension. It argues that the time to notice jurisdictional discovery

has passed and that Paroni should not be permitted to conduct one or more depositions of non-

parties under her new theory of jurisdiction. See GEUKH Letter.

       The Court holds with GEUKH. The Court generously extended time to Paroni to pursue

jurisdictional discovery, giving her ample time to prepare for and conduct discovery into viable

theories of jurisdiction. Her request for yet more time to pursue a new theory, days before the

due date of GEUKH’s anticipated motion to dismiss, comes too late, and is not justified.

Accordingly, Paroni’s request for an extension is denied.




                                                              PaJA.�
       SO ORDERED.

                                                            ____________________________
                                                            Paul A. Engelmayer
                                                            United States District Judge


Dated: December 11, 2020
       New York, New York




                                                2
